Citation Nr: 1212159	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  10-33 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability. 

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veterans served on active duty from January 1993 to January 1997.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, found that new and material evidence had not been submitted to reopen the claims for entitlement to service connection for low back and right knee disabilities.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his August 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  The Veteran has the right to request such a hearing in accordance with 38 C.F.R. § 20.703 (2011).  Thus, remand of the case is necessary to allow for the scheduling of a hearing before a VLJ at the RO.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a hearing before a VLJ of the Board of Veterans' Appeals at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2011). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


